Brown, J.
(dissenting). The prosecutor’s closing argument was way over-the-top. “It is long past time for prosecutors to prepare their closing arguments carefully in order to avoid the possibility of reversals of convictions because of prosecutorial error.” Commonwealth v. O’Brien, 377 Mass. 772, 778 (1979). How many times does this court and the Supreme Judicial Court have to admonish prosecutors to prepare carefully closing arguments? See, e.g., Commonwealth v. Kelly, 417 Mass. 266, 270-272 (1994); Commonwealth v. Loguidice, 420 Mass. 453, 454-457 (1995); Commonwealth v. Silva-Santiago, 453 Mass. 782, 807-808 (2009); Commonwealth v. McLeod, 30 Mass. App. Ct. 536, 541 (1991), and cases cited. We have even suggested that if prosecutors are unsure as to what to include in a closing speech, they seek guidance from the trial judge as to whether their proposed remarks would be “beyond permissible limits” of proper argument or perhaps even “sail[ing] unnecessarily close to the wind.” See Commonwealth v. Redmond, 370 Mass. 591, 597 (1976). See also Commonwealth v. Phoenix, 409 Mass. 408, 428 (1991), and cases cited therein.